DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claims 10, 11, and 16 are objected to because of the following informalities:
Claim 10: “wherein the reflective member is disposed on a stepped top surface of the inner region” should be “wherein the reflective member is disposed on the stepped top surface of the inner region”
Claim 11: “wherein the reflective member is coated on an inclined top surface of the inner region” should be “wherein the reflective member is coated on the inclined top surface of the inner region”
Claim 16: “a materials including aluminum” should be “a material including aluminum”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation “each of the chucking pins is made of a material which the heat energy of the light transmits” renders the claim indefinite as the meaning of the limitation “a material which the heat energy of the light transmits” cannot be understood. In light of the Spec at [0088], which states that the chucking pins are formed of an insulating material to minimize loss of heat from the substrate, the limitation will be interpreted as “each of the chucking pins is made of material which does not transmit the heat energy of the light” for purposes of examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 8-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (U.S. PGPub 2016/0013079) in view of Ries (U.S. Pat. 5792273).
Regarding claim 1, Choi teaches an apparatus for treating a substrate, the apparatus comprising: a support unit supporting the substrate (Figs. 3-4, 200, [0065]); a liquid supply unit for supplying a treating liquid to the substrate supported on the support unit ([0059]-[0060]), wherein the support unit includes: a support plate having an inner space defined therein (Fig. 4); a heating member disposed in the inner space and emitting light for heating the substrate supported on the support unit (250, 251, [0070]-[0072])); and a reflective member disposed along an edge region of the support plate, reflecting heat energy of the light and transmitting the heat energy to the substrate supported on the support unit (257, [0075]). 
Choi does not explicitly teach wherein the reflective member transmits the heat energy to an edge region of the substrate. 
Ries teaches an apparatus for treating a substrate, comprising a heating unit with a heating member emitting light for heating the substrate (col. 3, l. 34-43, 18/20, 50) comprising a reflective member disposed along an edge region of the heating unit, reflecting heat energy of the light and transmitting the heat energy to the edge of the substrate (94, col. 4, 25-46)
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Ries with Choi such that the reflective member transmits the heat energy to an edge region of the substrate for the purpose of reducing thermal gradients across the substrate (col. 4, l. 39-46). 
Regarding claim 2, the combination of Choi and Ries teaches wherein the reflective member has an inclined surface inclined upwards in a direction away from a center of the support plate and along a radial direction of the support plate in a front cross-sectional view of the apparatus (Ries, Fig. 4). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Choi and Ries for the reasons set forth in the rejection of claim 1. 
Regarding claim 6, the combination of Choi and Ries teaches wherein the heating member includes a plurality of heating members having concentric ring shapes of different radii, respectively, wherein the reflective member is disposed outside an outermost heating member among the plurality of heating members (Choi, Figs. 2, 4, 252, [0073]; Ries, Fig. 4, col. 4, l. 35-46). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Choi and Ries for the reasons set forth in the rejection of claim 1. 
Regarding claim 8, the combination of Choi and Ries teaches wherein the support plate includes an upper support plate, a lower support plate disposed under the upper support plate and combined with the upper support plate to define the inner space therebetween, wherein transparency of the upper support plate is greater than transparency of the lower support plate (Fig. 5, 210, 220, chuck stage, quartz window, [0065]-[0068]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Choi and Ries for the reasons set forth in the rejection of claim 1.
Regarding claim 9, the combination of Choi and Ries teaches wherein the reflective member is placed under the upper support plate (Choi, Fig. 5). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Choi and Ries for the reasons set forth in the rejection of claim 1.
Regarding claim 14, the combination of Choi and Ries teaches wherein the heating member includes an infrared lamp for emitting infrared light (Ries, col. 3, l. 34-40; Choi, [0072])). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Choi and Ries for the purpose of implementing the heating lamps of Choi according to a known type in the art. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (U.S. PGPub 2016/0013079) in view of Ries (U.S. Pat. 5792273) and Watanabe (U.S. PGPub 2019/0198299).
Regarding claim 7, the combination of Choi and Ries teaches wherein the support unit includes a reflective ring disposed between the outermost heating member among the plurality of heating members and a heating member adjacent to the outermost heating member, wherein the reflective ring has an inclined surface inclined upwards in a direction opposite to a direction in which the inclined surface of the heating member is inclined upwards in a front cross-sectional view of the apparatus (Choi, Fig. 5, 265a/b, [0075]) but does not explicitly teach wherein each heating member has an inclined surface inclined upwards in a direction away from a center of the support plate and along a radial direction of the support plate in a front cross-sectional view of the apparatus.
Watanabe teaches wherein a heating member of a support unit for treating a substrate has an inclined surface inclined upwards in a direction away from the center of the support plate and along a radial direction of the support plate in a front cross-sectional view of the apparatus (Figs. 15-16, 1502, [0126]-[0128]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Watanabe with Choi and Ries such that each heating member has an inclined surface inclined upwards in a direction away from a center of the support plate and along a radial direction of the support plate in a front cross-sectional view of the apparatus for the purpose of adjusting the direction of heat along the length of the substrate (Choi, [0076], Watanabe, [0128]).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (U.S. PGPub 2016/0013079) in view of Ries (U.S. Pat. 5792273) and Ranish (U.S. PGPub 2015/0071623).
Regarding claim 10, the combination of Choi and Ries teaches wherein an inner region of an edge region of the lower support plate is stepped (Choi, Fig. 5) but does not explicitly teach wherein the reflective member is disposed on a stepped top surface of the inner region. 
Ranish teaches wherein a reflector of a heating unit provided beneath a substrate support plate is formed by coating the surface of the heating unit ([0041]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Ranish with Choi and Ries such that the reflective member is disposed on a stepped top surface of the inner region for the purpose of implementing the angled edge reflector of Ries (col. 4, l. 35-46) with the substrate support unit of Choi (Fig. 5) because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143.I.A.
Regarding claim 11, the combination of Choi and Ries teaches wherein wherein an inner region of an edge region of the lower support plate is inclined upwards in a direction away from a center of the support plate and along a radial direction of the support plate (Choi, Fig. 5) but does not explicitly teach wherein the reflective member is coated on an inclined top surface of the inner region. 
Ranish teaches wherein a reflector of a heating unit provided beneath a substrate support plate is formed by coating the surface of the heating unit ([0041]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Ranish with Choi and Ries such that the reflective member is coated on an inclined top surface of the inner region for the purpose of implementing the angled edge reflector of Ries (col. 4, l. 35-46) with the substrate support unit of Choi (Fig. 5) because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143.I.A.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (U.S. PGPub 2016/0013079) in view of Ries (U.S. Pat. 5792273) and Inatomi (U.S. PGPub 2010/0261122).
Regarding claim 15, Choi and Ries do not explicitly teach wherein the heating member is made of a material including a metal.
Inatomi teaches wherein a heating lamp for a substrate stage comprises a heating wire made of a material including a metal ([0069]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Inatomi with Choi and Ries such that the heating member is made of a material including a metal for the purpose of implementing the heating lamps of Choi. 
Regarding claim 16, Choi and Ries do not explicitly teach wherein the heating member is made of a material including aluminum.
Inatomi teaches wherein a heating lamp for a substrate stage comprises a heating wire made of a material including aluminum ([0069]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Inatomi with Choi and Ries such that the heating member is made of a material including aluminum for the purpose of implementing the heating lamps of Choi.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (U.S. PGPub 2016/0013079) in view of Ries (U.S. Pat. 5792273) and Suzuki (U.S. PGPub 2012/0325795).
Regarding claim 17, the combination of Choi and Ries does not explicitly teach wherein the support unit includes an insulating plate disposed in the inner space and disposed under the heating member and a heat dissipating plate disposed in the inner space and disposed under the insulating plate.
Suzuki teaches wherein a support unit comprising a heating member includes an insulating plate under the heating member and a heat dissipating plate disposed under the insulating plate (heating module 54, insulating plate 74, heat dissipating plate 72, [0037]). 
Therefore it would have been obvious to a person having ordinary skill at the time of the effective filing date to combine the teachings of Suzuki with Choi and Ries such that the support unit includes an insulating plate disposed in the inner space and disposed under the heating member and a heat dissipating plate disposed in the inner space and disposed under the insulating plate for the purpose of efficient cooling ([0056]). 
Regarding claim 18, the combination of Choi, Ries, and Suzuki teaches wherein the heat dissipating plate is made of a material having higher thermal conductivity than thermal conductivity of the insulating plate (Suzuki, [0056]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Choi, Ries, and Suzuki for the reasons set forth in the rejection of claim 17.
Regarding claim 19, the combination of Choi, Ries, and Suzuki teaches wherein a flow path along which a cooling fluid flows is defined in the heat dissipating plate (Choi, Fig. 5, [0078]; Suzuki, [0053]-[0054]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Choi, Ries, and Suzuki for the purpose of efficient cooling (Suzuki, [0053]) within the support unit of Choi ([0078]). 
Regarding claim 20, the combination of Choi, Ries, and Suzuki teaches wherein the support plate is rotatable, wherein the heating member, the insulating plate, and the heat dissipating plate are configured to be independent from the rotation of the support plate (Choi, [0074]; reflection element does not rotate together with chuck stage). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Choi, Ries, and Suzuki for the reasons set forth in the rejection of claim 17.
Allowable Subject Matter
Claims 3-5 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the prior art, alone or in combination, teaches wherein the support unit includes a plurality of chucking pins chucking a side surface of the substrate and wherein the reflective member includes a plurality of reflective members (See Choi, Figs. 2-5) but does not reasonably suggest wherein each of the plurality of reflective members is disposed between adjacent chucking pins when the apparatus is viewed from above. Claim 4 depends from claim 3 and is therefore correspondingly allowable.  Claim 5 depends from claim 3 and would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 12, the prior art, alone or in combination, does not reasonably suggest wherein the reflective member further includes a coupler, wherein a bottom surface of the upper support plate is supported on a top surface of the coupler in a front cross-sectional view of the apparatus. Claim 13 depends from claim 12 and is therefore correspondingly allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALIA SABUR/               Primary Examiner, Art Unit 2812